Citation Nr: 1506711	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for degenerative arthritis of the lumbar spine, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Matthew Hill, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969 and from November 1973 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his May 2012 Substantive Appeal (VA Form 9), the Veteran requested a Board videoconference hearing.  Thereafter, in November 2014, the Veteran submitted a written request to withdraw the hearing request.  The Board thus finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The most recent VA examination for the Veteran's service connected low back disability was in March 2011.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of almost four years, the March 2011 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  Moreover, the Veteran submitted a report from a private examination conducted in February 2011.  Significant discrepancies exist between the reports of the March 2011 VA examination and the February 2011 private examination.  The private examiner recorded the Veteran's forward flexion at 10 degrees, while the VA examiner recorded forward flexion at 40 degrees.  Similarly, the private examiner indicated that the Veteran's combined range of motion for the thoracolumbar spine was 40 degrees, while the VA examiner recorded combined range of motion as 130 degrees.  In an August 2011 addendum, the private examiner acknowledged the differences in range of motion between the two exams and indicated that the differences in the forward flexion measurements are "not easily explained."  As these two examination reports, created within one month of each other, contain strikingly different observations, which cannot fully be explained, the actual symptomatology of the Veteran's lumbar spine disorder remains unclear.  Therefore, a new and contemporaneous examination is needed to fully assess the nature and extent of the Veteran's current disability.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Additionally, the Board notes that the March 2011 VA examiner stated that the Veteran experienced objective pain in his range of motion testing, but the examiner did not indicate the degree at which the pain occurred.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, on remand, the examination must include the degree at which pain occurs during range of motion tests of the lumbar spine.  These findings are necessary to adequately rate the Veteran's disability according to DeLuca.  Id.

Moreover, the evidence demonstrates potential neurological manifestations related to the Veteran's lumbar spine disability.  In this regard, the Veteran reported occasional numbness of the right leg during the August 2008 VA examination.  Additionally, the August 2008 VA examiner indicated a positive Lasegue's sign bilaterally.  In a May 2010 questionnaire, the Veteran's treating physician indicated that the Veteran had radiating pain to the legs.  During the February 2011 private examination, the Veteran reported pain radiating to his right leg, with occasional tingling.  The Veteran reported to the March 2011 VA examiner that he experienced numbness and paresthesias, with sharp electrical radiating pain to the right posterior thigh.  Further, a motor examination revealed weakness in the lower extremities (4/5).  Thus, on remand, a VA examination is necessary for purposes of identifying and assessing the severity of any neurological manifestations related to the Veteran's service-connected lumbar spine disability.

Lastly, as the record indicates that the Veteran receives regular VA and private treatment for his lumbar spine disability, any updated treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for a lumbar spine disability.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his lumbar spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  Specifically, the examiner should address the Veteran's reports of radiating pain, numbness, and paresthesias, as well as the lower extremity weakness documented in the claims file, and provide an opinion as to whether they are neurological manifestations of the Veteran's lumbar spine disorder, or are otherwise etiologically related to the lumbar spine disorder.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, and right and/or left lower extremity radiculopathy as a result of his back disability.  

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




